DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species A: a hydraulic master apparatus comprising a support (40), a pressure piece (50), a lever (10) connected to the pressure piece, a shifting piece (60), a solid pull rod (70) connected to a solid piston (73) and a hydraulic cylinder (80) located between the support and a compensating chamber (90), as shown in Figures 1-11, 25-45, 64-67;
Species B:  a hydraulic master apparatus comprising a support (40), a lever (10) directly connected to a shifting piece (60), a solid pull rod (70) connected to a solid piston (73) and a hydraulic cylinder (80) located between a support and a compensating chamber (90), as shown in Figures 12 and 13;
Species C: a hydraulic master apparatus comprising a support (40), a lever (10) connected to a shifting piece (60) via arms (51A, 51B), a solid pull rod (70) connected to a solid piston (73) and a hydraulic cylinder (80) located between a support and a compensating chamber (90), as shown in Figures 14-17;
Species D: a hydraulic master apparatus comprising a support (40), a lever (10) directly connected to a shifting piece (60), a pull rod (75) configured as a hydraulic channel and connected to a solid piston (73) and a hydraulic cylinder (80) located between a support and a compensating chamber (90), as shown in Figures 18-22;
Species E: a hydraulic master apparatus comprising a support (40), a pressure piece (50), a lever (10) connected to the pressure piece, a shifting piece (60), a solid pull rod (70) connected to a hollow piston (73) having a passage (85) and a hydraulic cylinder (80) located between the support and a compensating chamber (90) defined by bellows (91) and a cover (92), as shown in Figures 23 and 24;
Species F: a hydraulic master apparatus comprising a support (40), a pressure piece (50) with a push mechanism (57), a lever (10) connected to the pressure piece, a solid piston (73B) and a hydraulic cylinder (80) located opposite an insert (700), as shown in Figure 68;
Species G: a hydraulic master apparatus comprising a support (40), a pressure piece (50) with a push mechanism (57), a lever (10) connected to the pressure piece, a hollow piston (73B) having a tube (720), and a hydraulic cylinder (80) located opposite a compensating chamber (90) from the support, as shown in Figures 69-72;
Species H: a hydraulic master apparatus comprising a support (40), a pressure piece (50) with a push mechanism (57), a lever (10) connected to the pressure piece, a hollow piston (73B) having a tube (720), and a hydraulic cylinder (80) located opposite an adjusting device (810) and connecting device (820) that replace a compensating chamber, as shown in Figures 73-74;
Species I: a hydraulic master apparatus comprising a support (40), a pressure piece (50) with a push mechanism (57), a lever (10) connected to the pressure piece, a hollow piston (73B) having a tube (720) and a valve spring (751), a stop piece (910) integral with a compensating chamber (90), and a hydraulic cylinder (80) located opposite the compensating chamber (90) from the support, as shown in Figure 75;
Species J: a hydraulic master apparatus comprising a support (40), a pressure piece (50) with a push mechanism (57), a lever (10) connected to the pressure piece, a hollow piston (73B) having a tube (720) and a valve spring (751), a stop piece (910) integral with a seal support (760), and a hydraulic cylinder (80) located opposite a compensating chamber (90) from the support, as shown in Figure 76;
Species K: a hydraulic master apparatus comprising a support (40), a pressure piece (50), a lever (10) connected to the pressure piece, a shifting piece (60), a solid pull rod (70) connected to the shifting piece via an adjusting device (71A) and forming an integral central valve (750) located within a hollow piston (73C) and a hydraulic cylinder (80) located between the support and a compensating chamber (90) defined by a bellows (91), as shown in Figures 77 and 78;
Species L: a hydraulic master apparatus comprising a support (40), a pressure piece (50), a lever (10) connected to the pressure piece, a shifting piece (60), a solid pull rod (70) connected to the shifting piece via bent portion (71B) and forming an integral central valve (750) located within a hollow piston (73C) and a hydraulic cylinder (80) located between the support and a compensating chamber (90) defined by a bellows (91), as shown in Figures 79 and 80.
The species are independent or distinct because of the numerous and varying modifications as noted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the numerous differing constructions of various elements of the claimed device would require the use of different search terms and/or logic, search in distinct classes/sub-classes, and multiple considerations of relevant references and combinations thereof.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

May 6, 2022